Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered *210December 23, 2003, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a term of two years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal, which forecloses review of his present claim that he should have received youthful offender treatment (see People v Lopez, 6 NY3d 248 [2006]). In any event, were we to find that defendant did not validly waive his right to appeal, we would find that the court properly exercised its discretion in denying youthful offender treatment. Concur—Tom, J.E, Saxe, Friedman, Sullivan and McGuire, JJ.